Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 1 of 6 PageID #: 135
Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 2 of 6 PageID #: 136
Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 3 of 6 PageID #: 137
Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 4 of 6 PageID #: 138
                        r lb<! la , prevent rcdcli     , und nid in Hdeqnate
                                           ng special c ndffion        v, n:

      (1       Th defendant shall pani ip t�
               and/or al hol bus , dir ted b
               released      the program by the pro arion_
               i •Ill r u t · ri k ofr, cldi i. m an pr id

                 he de �dam         I n t t     an pre.       na:r ti drug without nonfyrn the
               ph si fill th.at he has a ruhsm:n abuse problem and vithou permissi n ' m
               • our probation afficet: .Jw tifi don: 1i1fs rmdi on I aimed Ir ·du fng th ri.
                  f'; div .mt tmJ prm•i in r puhlli .\afi t ,

                he defendnnt shall                                               treatm n.
               dir ted · the pro                                                  ed from th
                                                                                 all right$ c
                                                                                      tease




           }   Th defendnnt hu1
               dir� �t tl- f deem�a
               • u shall. uhmi1 o
                                                                                    I rabt11lun


                                                                                            rs.




                cm ifirm viii
               pr JI cl/on n




                      TR




Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 5 of 6 PageID #: 139
Case 2:09-cr-00074-JRG-CRW Document 66 Filed 05/25/21 Page 6 of 6 PageID #: 140
